Title: To George Washington from Brigadier General Charles Scott, 23 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Kings Street [N.Y.] Sept. 23d 1778
             
          Some time in the day Yesterday a Country man was Seen on the North river who told that a large Body of the enemy had Crossed the North River into The Jerseys, the day before, about the time he says they Crossed my Patrolls inform me they heard a Smart Firing of Small arms on the other Side of the river, as they thaught. I immediatly on hearing this Sent Colo. Grayham to Dobs’s Ferry with orders to provide a Propper person, and Send over the river to make what Discoverys he Could. he is not Yet returnd Nither have I heard from him, there are two deserters from York Isla[n]d Yesterday who knows nothing of Such a movement. they Say that about the time it is said that they the Body of troops Crossed over The river Four Regiments imbarked for the west Indias, and are now Lying off New York in the North River in Readiness to Sail, By the last Accounts From York the Transports are preparing to receive the Cavelry and they are Accordingly orderd to hold themselves In readiness to embark on the Shortest Notice, However I hourly expect a Very good man out, who will Give me a more particular Acct of things in Genl.
          Agreable to Your Excellencys orders I have Sent an officer to post the Horsemen on the road from this to Head Quarters for a more Speedy Convayance of Intilligence. the Gentleman will wait on Your Excellency With this letter and at the Same time Acquaint You where He has Fixed the Horsmen, I have not as Yet been obligd To make Use of more than Fifteen Guineas. that I have still Ten remaining, but as Colo. Gray ham & Capt. Leavenworth (my two prinsable hands) are now out it is more than probable that I shall be called on for the greater part if not the Whole remains of the 25. I shall be as Sparing of the hard money as possable. when I am out I shall agreable to Your Excellencys directions send for more. the deserters I mentiond in my Last are part 15. taken, by the partie I sent in Persute of them, and Brought to Camp last night. the others I hourly expect as they was not fare a head of those taken But on a nother road. previous to Your Excellencys desur I Had a partie constantly in View of the North river and Shall take particular Care in Case of a movement of The enemy by that way to give the earliest information Possable as You direct. I am Just inform’d that the troops That landed at white stone, marched the Next day for New York.
          this day proving so exceeding bad I had Concluded to wait untill the weather was better before I posted the Horsmen, but a deserter, the Serjant Majr of the 2d Batallion of Hylanders coming out with the Following intelligence I thaught propper to forward it immediatly. He 
            
            
            
            says that the 1st & 2d Battallions of hylanders with Some other British regiments some of the Greens & about one hundred horse In the whole about 3000 Marched this morning with three days Provision Cooked. he left them four mile this side of kings bridg they brought with them Several Field peaces and A Number of Wagons. the day has been so very bad that I dont think they have been able to proceed or I should have heard somthing of them By my Hors patrolls before this. he says that the 1st & 2d Brigads of British troops had orders two or three days ago To hold themselves in readiness to imbark for the West Indies On the Shortest Notice, and that the Transports are Laying off New York in Readiness to receive them—It is common report among the officers and he has frequently heard them Say that New York Was to be evacuated, a Strong Garrison to be left at Rhod Island And the Remainder of the troops wear to go to Hallafax—He says that he heard Some of the Soldiers who was from the City, Say that 7000 men had gon into the Jerseys about two days ago, which agrees with the Accounts I have had. he also Says that a Considerable Number of Flat bottom boats was Brought up the North River Yesterday, opposit Kings bridg If the enemy should not be advancing on us the Hors men Shall Be posted on the road to Head Quarters tomorrow agreable to Your Excellencys directions. I received Your Favour of Yesterd<a>ys date, late this evening, to which particular <atten>tion Shall be paid. I am Your Excellencys Obt Servant
          
            Chs Scott12 oClock at Night Sept. 23d 1778
          
        